J-S18038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :      IN THE SUPERIOR COURT OF
                                               :           PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DALE WAYNE PHILLIPS                        :
                                               :
                       Appellant               :      No. 1589 MDA 2021

      Appeal from the Judgment of Sentence Entered November 15, 2021
        In the Court of Common Pleas of York County Criminal Division
                      at No(s): CP-67-CR-0004551-2019


BEFORE:       BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                           FILED: AUGUST 25, 2022

        Dale Wayne Phillips (Appellant) appeals from the judgment of sentence

entered in the York County Court of Common Pleas, following his non-jury

conviction for failing to verify his address in accordance with the Pennsylvania

Sex      Offender     and     Registration     Act1     (SORNA),   Subchapter    I.

Contemporaneous with this appeal, Appellant’s counsel, Richard Robinson,

Esquire (Counsel), has filed a petition to withdraw from representation and an

Anders2 brief. The Anders brief presents challenges to the sufficiency of

evidence and the legality and discretionary aspect of Appellant’s sentence.

____________________________________________


1   18 Pa.C.S. § 4915.2(a)(2); 42 Pa.C.S. §§ 9799.10 to 9799.75.

2 Anders v. California, 386 U.S. 738 (1967); Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009). The Commonwealth has advised this Court by letter
that it agrees with Counsel’s conclusions and will not file a brief.
J-S18038-22


After review of the record, we grant Counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

                            I. Facts & Procedural History

    In May of 2014, Appellant was charged with violating 18 Pa.C.S. § 4915.2

for failing to register his address pursuant to his SORNA Subchapter I

requirements. The matter proceeded to a one-day bench trial on July 23,

2021. The parties stipulated that Appellant is required to register for life under

SORNA as a result of an aggravated indecent assault conviction of February

20, 2004.3 N.T., Non-Jury Trial, 7/23/21 (N.T. Trial), at 6-7. The trial court

noted that as a result of these convictions, Appellant “was incarcerated for a

significant period of time.” Id. at 43. After his release, Appellant lived with

his uncle and registered with that address. Id. Subsequently, Appellant was



____________________________________________


3Both the trial court and the parties averred Appellant is a lifetime registrant
as a result of an October 20, 2004, conviction for also attempted indecent
assault. See Trial Ct. Op., 1/3/22, at 2; N.T. Trial at 7. We note this
conviction would instead carry a 10-year registration term. See 42 Pa.C.S. §
9799.55(a)(2).

       Furthermore, the witnesses and parties at trial referred to “Megan’s
Law,” rather than the current statute, SORNA. The parties also referred to
the “tier” system of SORNA, and stated Appellant was a “Tier I . . . lifetime”
registrant. N.T. Trial at 13. However, the “tier” system is a feature of
Subchapter H only, while Appellant is subject to Subchapter I, based on the
date of his offense. See 42 Pa.C.S. § 9799.54(a)(1) (Subchapter I applies to
individuals who committed a sexually violent offense and whose registration
under § 9799.55 had not expired as of February 21, 2018). In any event, a
“Tier I” registrant is required to register for 15 years, not life. See 42 Pa.C.S.
§ 9799.15(a)(1).


                                           -2-
J-S18038-22


re-incarcerated, and thereafter, he moved into a halfway house, the

Community Corrections Center (CCC) in York, Pennsylvania. See id. at 25,

43.

        The Commonwealth further presented the following evidence.          On

December 4, 2017, Appellant signed a sexual offender registration form

acknowledging he understood the registration requirements. N.T. Trial at 17-

19; see Commonwealth’s Exh. 10. This form instructed, “If you become a

transient, homeless, you must provide a list of places where you eat, frequent,

engage in leisure activities, [and] any planned destinations, including those

outside this Commonwealth.” N.T. Trial at 18. Appellant last registered his

address, with the CCC address, on December 5, 2017. Id. at 11.

        On March 18, 2019, the Pennsylvania State Police (PSP) sent two letters

to Appellant at the CCC, his registered address. The first letter informed him

of his registration changes under Act 104 and ordered him to appear at an



____________________________________________


4   This Court has explained:

        Through Act 10 . . . the General Assembly split SORNA I’s former
        Subchapter H into a Revised Subchapter H and Subchapter I.
        Subchapter I applies to sexual offenders who committed an
        offense on or after April 22, 1996, but before December 20, 2012.
        See 42 Pa.C.S.A. §§ 9799.51-9799.75. Subchapter I contains
        less stringent reporting requirements than Revised Subchapter H,
        which applies to offenders who committed an offense on or after
        December 20, 2012.

Commonwealth v. Asher, 244 A.3d 27, 29 n.5 (Pa. Super. 2020) (citations
omitted).

                                           -3-
J-S18038-22


approved registration site between February 22 and May 22, 2019. See N.T.

Trial at 14; Commonwealth’s Exh. 6. The second letter required him to appear

at an approved registration site within 15 days and advised he would be

subject to prosecution under 18 Pa.C.S. § 4915.2 if he failed to do so. Id. at

15; see Commonwealth’s Exh. 7.

      On April 5, 2019, the second letter was returned to the PSP as

undeliverable. N.T. Trial at 12. On April 9th, York Police Detective Charles

Crumpton visited the CCC and discovered that Appellant no longer lived there.

Id. at 20.     Marisa Millet, an employee of the CCC, testified that Appellant

absconded on January 24, 2018, meaning he “had signed out and not

returned.” Id. at 24-25.

      Appellant testified at trial and confirmed he left the CCC in January 2018

and became homeless. N.T. Trial at 41. He stated he did not know how to

register if he were homeless, but acknowledged he did not ask anyone how to

do so. Id. at 41-42.

      The trial court found Appellant guilty of failure to verify his address for

SORNA registration purposes pursuant to 18 Pa.C.S. § 4915.2(a)(2). N.T.

Trial at 44.    On November 15, 2021, the trial court imposed a mitigated

sentence of five to ten years’ incarceration. N.T., Sentence, 11/15/21, at 9.

The court had the benefit of a pre-sentence investigation report (PSI), and

recognized Appellant “has an intellectual disability” and his “mental health

may be contributing to his inability to properly register.” Id. at 8-9.


                                      -4-
J-S18038-22


      Appellant did not file a post-sentence motion. In response to the trial

court’s order to file a Pa.R.A.P. 1925(b) statement, Counsel filed a statement

and an amended statement, both within the 21-day filing period.            Both

statements raised a sufficiency of evidence claim, but also averred, “Counsel

may be filing an Anders Brief . . . if any issues raised are not of arguable

merit.”    Appellant’s   Amended/    Supplemental    Statement    of   Matters

Complained of Pursuant to Rule 1925, 12/22/21, at 3; Appellant’s Statement

of Matters Complained of Pursuant to Rule 1925, 12/20/21, at 2.

                  II. Anders Petition to Withdraw & Brief

      When, as here, counsel files a petition to withdraw and accompanying

Anders brief, we must first examine the request to withdraw before

addressing any of the substantive issues raised on appeal. Commonwealth

v. Bennett, 124 A.3d 327, 330 (Pa. Super. 2015). An attorney seeking to

withdraw from representation on appeal must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). Pursuant to Santiago, an Anders brief must also:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state

                                    -5-
J-S18038-22


      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Id., quoting Santiago, 978 A.2d at 361.

      In the present case, Counsel filed a petition to withdraw on March 3,

2022, stating that “upon a conscientious examination of the entire record,

including all notes of testimony, . . . a direct appeal would be frivolous.”

Attorney Robinson’s Petition to Withdraw as Counsel, 3/30/22, at 1

(unpaginated). Moreover, Counsel has provided this Court with a copy of the

letter he sent to Appellant, advising him of his right to proceed with newly

retained counsel or pro se, and to raise any additional points deemed worthy

for this Court’s attention.   See Attorney Robinson’s Letter to Appellant,

3/30/22. Counsel also provided Appellant with a copy of the Anders brief and

petition, advising him of his right to retain new counsel, or to raise any

additional points he deems worthy of this Court’s review.       See id. at 2.

Appellant has not filed a response.

      The Anders brief raises the legality and appropriateness of Appellant’s

sentence, and the sufficiency of the evidence, as well as counsel’s reasons

why the issues would be wholly frivolous.        See Anders Brief at 7-10.

Accordingly, we determine      Counsel has complied with the technical

requirements of Anders and Santiago. See Cartrette, 83 A.3d at 1032.




                                      -6-
J-S18038-22


                 III. Independent Review of the Record

      Having determined that Attorney Robinson has satisfied the technical

requirements of Anders and Santiago, we now conduct an independent

review of the record to discern if there are non-frivolous issues.         See

Cartrette, 83 A.3d at 1032. We conclude there are none.

      First, we agree with Counsel that Appellant’s sentence is not illegal. The

instant conviction is Appellant’s second offense of failure to register under

SORNA. N.T. Sentence at 8, 9. Accordingly, it was properly graded as a felony

of the first degree. See 18 Pa.C.S. § 4915.2(c)(3) (grading of offense). The

Crimes Code statutory maximum for a felony of the first degree is 20 years’

imprisonment.    18 Pa.C.S. § 1103(2).     Appellant’s sentence, of five to 10

years, was well within this statutory limit. Accordingly, both the grading of

his offense and sentence were legal.     See Commonwealth v. Pantalion,

957 A.2d 1267, 1271 (Pa. Super. 2008) (citation omitted) (“A claim that the

court improperly graded an offense for sentencing purposes implicates the

legality of a sentence.”; “If no statutory authorization exists for a particular

sentence, that sentence is illegal and subject to correction.”).

      Next, we consider whether there would be any non-frivolous challenge

to the discretionary aspects of sentencing. We note Appellant did not raise

any challenge during the sentencing hearing or in a post-sentence motion.

Thus, any claim regarding the discretionary aspect of his sentence would be

waived.    See Cartrette, 83 A.3d at 1042 (“[I]ssues challenging the


                                     -7-
J-S18038-22


discretionary aspects of a sentence must be raised in a post-sentence motion

or [presented] to the trial court during the sentencing proceedings. Absent

such efforts, an objection to a discretionary aspect of a sentence is waived.”).

      Additionally, even if Appellant had preserved the claim, we note the trial

court had the benefit of a PSI and imposed a mitigated range sentence. See

Commonwealth v. Finnecy, 135 A.3d 1028 (Pa. Super. 2016) (citation

omitted) (“[W]here the sentencing judge had the benefit of a [PSI], it will be

presumed that he or she was aware of the relevant information regarding the

defendant’s character and weighed those considerations along with mitigating

statutory factors.”); N.T. Sentence at 8-9. The standard range guideline was

72 to 84 months (six to seven years). Id. at 9. “The recommendation of

Adult Probation was for a 6- to 12- year period of incarceration.            The

Commonwealth acknowledge[d Appellant’s] mental health difficulties and

[was] agreeable to a mitigated sentence in the range of 5 to 10 years. [The

trial court] note[d] that this [was Appellant’s] second offense under [Section

4915.2(a)(2)].” Id. At the conclusion of the sentencing hearing, the court

imposed a sentence of five to ten years’ imprisonment, which was below the

standard range.     Id.   In light of the foregoing, any challenge to the

discretionary aspects of sentencing, even if it were properly preserved, would

be frivolous.

      Finally, we consider the sufficiency of the evidence. It is well settled:

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict

                                     -8-
J-S18038-22


      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations

omitted).

      Appellant was convicted of violating 18 Pa.C.S. § 4915(a)(2), which

provides:

           (a) Offense defined.— An individual who is subject to
      registration under 42 Pa.C.S. § 9799.55 . . . (b) . . . commits an
      offense if the individual knowingly fails to:

                                  *    *    *

                 (2) verify the individual’s residence or be photographed
            as required under 42 Pa.C.S. § 9799.60 (relating to
            verification of residence)[.]

See 18 Pa.C.S. § 4915(a)(2).

      Individuals who fail to maintain a residence are not exempt from

registration requirements.    One of the stated purposes of SORNA is “[t]o

require individuals convicted or adjudicated of certain sexual offenses who fail

to maintain a residence and are therefore homeless but can still be found

within the borders of this Commonwealth to register with the [PSP].”         42

Pa.C.S. § 9799.10(3).




                                      -9-
J-S18038-22


      Here, the Commonwealth presented evidence that Appellant signed

SORNA registration forms multiple times, including on December 4, 2017,

acknowledging that he understood the registration requirements.           See

Commonwealth’s Exh. 9, at 93-94, 126-27, 148-49, 209-10, 224-25, 242-43,

265-65, 279-80, 310-11; N.T. Trial at 18.      The December 4, 2017, form

instructed Appellant that if he became transient or homeless, he “must provide

a list of places where [he ate], frequent[ed], engage[d] in leisure activities,

[and] any planned destinations, including those outside this Commonwealth.”

N.T. Trial at 18. Appellant admitted he did not register after leaving the CCC.

See id. at 40. Accordingly, we determine that any challenge to the sufficiency

of the evidence would be frivolous.

                              IV. Conclusion

      In sum, we agree with Counsel that Appellant’s desired issues are

frivolous, and conclude the record reveals no other potential, non-frivolous

issue for appeal. Accordingly, we grant Counsel’s petition to withdraw from

representation and affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed. Counsel’s petition to withdraw granted.




                                      - 10 -
J-S18038-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2022




                          - 11 -